Citation Nr: 1804799	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 2000. 

This matter comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records show that he complained of having difficulties sleeping while in service.  See e.g., March 1995 Periodic Examination.  In February 2011, the Veteran was diagnosed with PTSD and was noted to have associated sleep disturbances.  VA treatment records also document that the Veteran was diagnosed with obstructive sleep apnea following an April 2011 sleep study.  See April 2011 Administrative Note.  The Veteran has not been provided an examination to determine the etiology of his sleep apnea and whether or not it is separate from the sleep impairment that has been found to be associated with his PTSD.  In addition, the Veteran contends that, alternatively, his obstructive sleep apnea is aggravated by his service-connected PTSD.  See July 2011 Notice of Disagreement.  As such, further development is necessary, and remand for a VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran via a 38 C.F.R. § 3.159(b) notice letter that addresses his claim under 38 C.F.R. § 3.310 and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures as outlined in 38 C.F.R. § 3.159(c).  

2.  After completing the requested development, afford the Veteran a VA examination to evaluate the nature and etiology of his obstructive sleep apnea.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his obstructive sleep apnea, and a thorough review of the claims file, the examiner should answer the following questions:

a)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's obstructive sleep apnea was caused by his service-connected PTSD?

b)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's obstructive sleep apnea was aggravated (permanently worsened beyond its natural progression) by his PTSD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment was attributable to aggravation of the condition by the service-connected disability.

c)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's obstructive sleep apnea is otherwise etiologically related to his active duty service?

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed obstructive sleep apnea is a separate and distinct disability from the sleep disturbances that are part-and-parcel of his service-connected PTSD?

In providing a response, the examiner must consider the Veteran's lay statements of sleep disturbance during and after service.  The examiner must also provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claim in light of all the evidence of record and with consideration of 38 C.F.R. § 3.310.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



